                Case 4:19-cr-00364-JD Document 15 Filed 02/13/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANDREW J. BRIGGS (CABN 294224)
   Special Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          Andrew.Briggs@usdoj.gov
 8

 9 Attorneys for United States of America

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION

13 UNITED STATES OF AMERICA,                         ) CASE NO. CR 19-364 JD
                                                     )
14           Plaintiff,                              ) STIPULATION AND ORDER TO CONTINUE
                                                     ) SENTENCING HEARING
15      v.                                           )
                                                     )
16 JASON CARL KNECHT,                                )
        a/k/a Jasen Knecht,                          )
17      a/k/a Jason Knecht,                          )
        a/k/a Jasen Boris Knecht,                    )
18      a/k/a Jason K Knecht,                        )
        a/k/a Jasen Karl Knecht,                     )
19      a/k/a Jasen Kneckt,                          )
        a/k/a Jasen Bordis Knecht,                   )
20                                                   )
        Defendant.                                   )
21                                                   )

22           The above-entitled matter is currently scheduled for March 18, 2020 at 10:30 a.m. for Sentencing
23 Hearing. Counsel for the government anticipates beginning a two week-long jury trial with the

24 Honorable Jon S. Tigar in Oakland on March 16, 2020 and will be unavailable for the March 18, 2020

25 Sentencing Hearing. Accordingly, the government and counsel for the defendant stipulate and agree to

26 continue the March 18, 2020 Sentencing Hearing to April 1, 2020 at 3:00 p.m. The government and

27 counsel for the defendant have verified with Courtroom Deputy Lisa Clark that April 1, 2020 at 3:00

28
     STIPULATION AND [PROPOSED] ORDER                1
     CR 19-364 JD
               Case 4:19-cr-00364-JD Document 15 Filed 02/13/20 Page 2 of 2




 1 p.m. is available. U.S. Probation Officer Brian Casai is aware of the proposed continuance and is

 2 available on April 1, 2020 at 3:00 p.m.

 3          The undersigned Special Assistant United States Attorney certifies that he has obtained approval

 4 from counsel for the defendant to file this stipulation and proposed order.

 5          IT IS SO STIPULATED.

 6 Dated: February 13, 2020                                      /s/
                                                          HANNI FAKHOURY
 7                                                        Assistant Federal Public Defender
                                                          Attorney for Jason Carl Knecht
 8

 9
     Dated: February 13, 2020                                    /s/
10                                                        ANDREW J. BRIGGS
                                                          Special Assistant United States Attorney
11                                                        Attorney for the United States

12

13
                                                     ORDER
14
            Based upon the facts set forth in the stipulation of the parties, and for good cause shown, the
15
     Court continues the Sentencing Hearing currently scheduled for March 18, 2020 at 10:30 a.m. to April 1,
16
     2020 at 3:00 p.m.
17
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                 ERED.
18

19
     DATED: February 26, 2020                     _____________________________________
                                                                ____________
20                                                HONORABLE     E JAMES DONATO
                                                                           DON
                                                  United States District Judge
21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER                2
     CR 19-364 JD
